Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Weber on 06/29/2022.
The amended claims are listed below.
Claim 6: Change the recitation “an comprises” (line 4) to “and comprises”; and delete the excessive hyphen “-“ (3rd line from the end of the claim).
Claim 16: Delete the excessive hyphen “-“ (3rd line from the end of the claim).
Claim 18: Change the recitation “contacted with” (line 2) to “administered to”.
Claim 20: Change the recitation “contacted with” (line 1) to “administered to”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/10/2022 has been entered. Claims 1-5 and 11-15 are cancelled. Claims 20 and 21 are newly amended. Claims 6-10 and 16-21 are currently under examination and allowed in this Office Action.   

Priority
This is US Application No. 16/937,995 filed on 07/24/2020.

Withdrawn Claim Rejections
The rejection of claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 2-6 of the Non-Final Rejection mailed on 12/17/2021, is withdrawn in view of cancelled claims 1-5 and 11-15, and amended claims 6, 7, 16, and 17. Claims 8-10 depend from claim 6. Claims 18 and 19 depend from claim 16.
The rejection of claims 3-6 and 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 6-11 of the Non-Final Rejection mailed on 12/17/2021, is withdrawn in view of cancelled claims 3-5 and 13-15, and amended claims 6 and 16.
The rejection of claims 4, 6, and 11-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 11 to 12 of the Non-Final Rejection mailed on 12/17/2021, is withdrawn in view of cancelled claims 4 and 11-15, and amended claims 6, 16, and 17. Claims 18 and 19 depend from claim 16.
The rejection of claims 1-5, 8-15, 18, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Yue, as set forth on pages 12 to 13 of the Non-Final Rejection mailed on 12/17/2021, is withdrawn in view of cancelled claims 1-5 and 11-15, and amended claims 6, 16, and 17. Claims 8-10 depend from claim 6. Claims 18 and 19 depend from claim 16.
The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Yue  in view of Chen et al. and Chang et al., as set forth on pages 15-18 of the Non-Final Rejection mailed on 12/17/2021, is withdrawn in view of cancelled claims 1-5 and 11-15, and amended claims 6, 7, 16, and 17. Claims 8-10 depend from claim 6. Claims 18 and 19 depend from claim 16.
The rejection of claims 1-5, 8-15, 18, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,894,051, as set forth on pages 19 to 20 of the Non-Final Rejection mailed on 12/17/2021, is withdrawn in view of cancelled claims 1-5 and 11-15, and amended claims 6 and 16. Claims 8-10 depend from claim 6. Claims 18 and 19 depend from claim 16.

Allowable Subject Matter
The amended claims 6, 7, 16, and 17 are allowed. Claims 8-10, depending from claim 6; claims 18 and 19, depending from claim 16; and claims 20 and 21, depending from claim 17, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 6 and 16, directed to A method of treating metastatic cancer in a subject (or inhibiting metastasis of cancer cells), wherein the metastatic cancer is selected from the group consisting of breast cancer, lung cancer, and a combination thereof, comprising administering an effective amount of a capping protein Z stabilizer to the subject (or to the cancer cells), wherein the capping protein Z stabilizer inhibits endosomal trafficking and comprises the following structure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein: - R1 is a hydrogen atom, a methyl group, a cyano group, an ethynyl group, an ethoxycarbonyl group, or a phenyl group; - R4 is a hydrogen atom, a chloro or a fluoro group; and - L is a linker group of -(CH2)m- or -(CH2CH2O)m- with m being 3, 4 or 5, and m' being 2; and claims 7 and 17, directed to A method of treating metastatic cancer in a subject (or inhibiting metastasis of cancer cells), comprising administering an effective amount of a capping protein Z stabilizer to the subject (or to the cancer cells), wherein the metastatic cancer is selected from the group consisting of breast cancer, lung cancer, and a combination thereof, wherein the capping protein Z stabilizer inhibits endosomal trafficking and comprises a structure of Formula (II): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 12/17/2021, in which Yue (US 2018/0344744, published on December 6, 2018) disclosed a method of treating metastatic cancer in a subject suffering from metastatic cancer, comprising the step of administering an effective amount of a compound having a structure of Formula I (or Formula II: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , which is vacuolin-1) to the subject. The use of vacuolin-1 in pretreating cancer cells can significantly inhibit the tumor-seeding ability of tumor cells in xenograft mouse. Moreover, vacuolin-1 is found to be effective in inhibiting the metastasis of human lung cancer cells and human breast cancer cells in xenograft mouse models. Preferably, the metastatic cancer is breast cancer, liver cancer or lung cancer. In an embodiment, the compound is administered to the subject by a route selected from a group consisting of oral delivery, intravenous delivery, intradermal delivery, intraperitoneal delivery and intramuscular delivery. In an advanced embodiment, the compound is administered in combination with one or more chemotherapy or immunotherapy drug to the subject. Preferably, the chemotherapy drug may be selected from the group consisting of taxol, 5-Fu, and temirolimus, and immunotherapy drug (page 16/21, [0005-0011]). Endosomal trafficking contributes to the migration and invasion of tumor cells (page 19/21, [0055]). Chen et al. (Molecules 22, 891, 2017) disclosed synthesis of vacuolin-1 analogues (Scheme 1):
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Figure 6 shows structure-activity relationship for vacuolin-1 analogues as autophagy inhibitors:
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 . This study expanded the pool of useful autophagy inhibitors, which could be applied to dissect the mechanism of autophagy or endosomal trafficking and be used as potential therapeutic agents in autophagy related diseases, e.g., cancer. In addition, the SAR profile of vacuolin-1 analogues as autophagy inhibitors provided by the current study (Figure 6) could aid us to synthesize photoaffinity analogues or analogues with an alkyne tag for identifying its intracellular molecular targets (page 5/13; page 7/13, Figure 6; page 11/13, last para.). Chang et al. (WO 03/050237, published on June 19, 2003) disclosed syntheses of triazine compound with linker:
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. An affinity matrix on bead or a tagged molecule (photoaffinity, chemical affinity, biotin or fluorescence) obtained by modifying molecule A, is commonly used for identifying the target protein (page 33/34, Figure 5; page 4/34, lines 2-5). However, the references did not teach or suggest the structures “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”, required by claims 6 and 16, in which combination of “
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
” and “L is a linker group of -(CH2)m- or -(CH2CH2O)m- with m being 3, 4 or 5, and m' being 2” is not taught or suggested; and “
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”, required by claims 7 and 17, in which the Formula (II) is also called 6J-1 and 6J-1 yields 2 or 2+ folds reduction rate (control/treatment) of metastatic nodules (Figs 29A and 29B, the highest number of Control/6J-1, 90/10 = 9
    PNG
    media_image9.png
    684
    625
    media_image9.png
    Greyscale
) compared with knocking out CapZ, also equivalent to inhibition by V1 (
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) (Figs. 16A and 16B, the highest number of Scramble/CapZß-sg, 50/15 = 3.3 
    PNG
    media_image10.png
    654
    649
    media_image10.png
    Greyscale
). 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6-10 and 16-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623